 

--------------------------------------------------------------------------------

Exhibit 10.12
 
PRIVATE AND CONFIDENTIAL


DATED 13 MARCH, 2007




 




(1) INTERFACE EUROPE LTD
 


 
(2) LINDSEY KENNETH PARNELL 
 

 






 
UK SERVICE AGREEMENT


















- 1 -

--------------------------------------------------------------------------------




THIS DEED is made on
 
BETWEEN:-
 
(1)
INTERFACE EUROPE LTD whose registered office is at Shelf Mills, Shelf, Halifax
HX3 7PA ("the Company"); and

 
(2)  LINDSEY KENNETH PARNELL of The Old School House, South Cape, Laxey, Isle of
Man, IM4 7HZ ("the Executive")


 
THE PARTIES AGREE as follows:
 

1.  
DEFINITIONS

 

1.1  
In this Agreement the following words and expressions shall have the following
meanings:-

 
“the Act”
 
means the Employment Rights Act 1996
 
“Associated Company”
 
means a company or undertaking (which is not a Subsidiary or Holding Company of
the Company or of a Group Company) of which more than 20 per cent of the Equity
Share Capital is for the time being owned by the Company or a Group Company or
which for the time being owns more than 20 per cent of the Equity Share Capital
of the Company or a Group Company
 
“Board”
 
means the Board of Directors of the Company from time to time
 
"CEO"
 
means the President and Chief Executive Officer of Interface, Inc.
 
“Employment”
 
means the employment of the Executive under this Agreement or, where the context
so requires, the duration of the employment of the Executive under this
Agreement
 
“Equity Share Capital”
 
has the meaning given to it in section 744 of the Companies Act 1985
 


- 2 -

--------------------------------------------------------------------------------





“Group”
 

means
 
(i) the Company
 
(ii) any Holding Company for the time being of the Company
 
(iii) any Subsidiary for the time being of the Company or of the Company's
Holding Company
 
(iv) any Associated Company, and
 
(v) any other company or body corporate or other form of business entity the
name of which is notified in writing to the Executive by the Company as being a
member of the Group
“Group Company”
 
means any member of the Group, other than the Company, from time to time
 
“Holding Company” and “Subsidiary” 
 
have the meanings given to them respectively in section 736 of the Companies Act
1985
 
"Intellectual Property Rights"
 
means trade marks, service marks, logos, get-up, trade dress, trade names,
internet domain names, rights in designs, copyright (including rights in
computer software) and moral rights, database rights, semi-conductor topography
rights, utility models, rights in know-how and other intellectual property
rights, in each case whether registered or unregistered and including
applications for registration, and all rights or forms of protection having
equivalent or similar effect anywhere in the World
 
“Invention”
 
means any invention, discovery or improvement including (without limitation) any
know how, design, image, process, plan, drawing, formula, computer programme,
software (including source code and object code), system or specification which
in any way affects or relates to the business of the Company or any Group
Company (including without limitation any current, potential or future product,
service, process, equipment, system or activity of the Company or any Group
Company) whether or not now, or at any future time, capable of being the subject
of patent protection (whether in the United Kingdom or in any other territory in
the World)
 


- 3 -

--------------------------------------------------------------------------------





"Material"
 
means any and all written, audio and/or visual work, any know-how, show-how,
information, technique, invention, design, drawing, specification, component
list, manual, instruction, catalogue, image, photograph, plan, formula, computer
program, software or system, record, document, compilation or database which in
any way affects or relates to the business of the Company or any Group Company
(including without limitation any current, potential or future product, service,
process, equipment, system or activity of the Company or any Group Company)
 
“Minority Holder”
 
means a person who, whether solely or jointly, holds or is beneficially
interested in the shares or securities of any company quoted on any Recognised
Investment Exchange provided that such holding or interest does not exceed 2 per
cent of any single class of such shares or securities. In calculating whether a
person is a Minority Holder there shall be aggregated with any shares or
securities held by him or to which he is beneficially entitled any shares or
securities of the same class which his spouse or any dependent child holds or is
beneficially entitled to
 
"Overseas Agreement"
 
means the service agreement entered into between the parties on the same date as
this Agreement relating to the Executive's duties outside the UK
 
“Person”
 
includes any natural or legal person and any unincorporated firm, undertaking or
similar body
 
"Reference Period"
 
means any 17 week period during the Employment
 
"Working Time"
 
has the meaning given to it in Regulation 2 of the Working Time Regulations 1998
 

1.2  
The headings in this Agreement are for convenience only and shall not affect its
interpretation or construction.

 

1.3  
A reference to any statutory or legislative provision includes a reference to
that provision as modified, replaced, amended and/or re-enacted from time to
time.

 

1.4  
Any reference to the Executive shall, if appropriate, include his personal
representatives.

 

1.5  
Words importing one gender include the other gender.

 

1.6  
Any reference in this Agreement to a clause or sub-clause is to the relevant
clause or sub-clause of this Agreement.

 

1.7  
The Schedule to this Agreement forms an integral part of this Agreement and any
reference to this Agreement includes a reference to such Schedule.

 

- 4 -

--------------------------------------------------------------------------------





 

1.8  
This Agreement includes the written statement of particulars of employment which
the Company is required to give the Executive under section 1 of the Act and
therefore no separate written statement will be provided. Whilst most of the
particulars are set out in the body of the Agreement some are set out in Error!
Reference source not found..

 

2.  
EMPLOYMENT

 
The Company shall employ the Executive and the Executive agrees to act as
President and Chief Executive of Interface’s European Flooring Division or in
such capacity of a like status as the Board or the CEO shall from time to time
reasonably require on the terms set out in this Agreement.
 

3.  
TERM OF EMPLOYMENT

 

3.1  
This Agreement shall take immediate effect. The Executive's period of continuous
employment began on 29 July 1996.

 

3.2  
Subject to Clause 15 (Termination of Employment) the Employment shall be subject
to termination by at any time by the Company giving to the Executive 12 months'
prior notice in writing or by the Executive giving to the Company 3 months'
prior notice in writing.

 

3.3  
Payment in Lieu of Notice

 

3.3.1  
The Company may at any time in its absolute discretion elect to terminate the
Employment forthwith by paying to the Executive, in lieu of the notice period
referred to in Clause 3.2 or Clause 15.3.1 (termination on account of illness or
injury) or any part thereof, an amount equivalent to the Salary for such period
or part period. Such a payment shall be subject to such deductions for tax and
national insurance as are required by law and to any other authorised
deductions. 

 

3.3.2  
For the avoidance of doubt:-

 

(a)  
if the Company terminates the Executive's employment other than in accordance
with its rights under this Agreement any entitlement to damages for breach of
contract will be assessed on normal common law principles (including the
Executive's obligation to mitigate his loss); and

 

(b)  
the right of the Company to make a payment in lieu of notice does not give rise
to any right for the Executive to receive such a payment.

 

3.3.3  
The Company may in its absolute discretion pay any sums due under Clause 3.3.1
as one lump sum or in instalments over the period until the date on which
notice, if it had been served in accordance with Clause 3.2, would have expired.
Such payments will be subject to income tax and national insurance
contributions. If the Company chooses to pay in instalments the Executive is
obliged to seek alternative income over the relevant period and to disclose the
gross amount of any such income to the Company as evidenced by payslips and/or
invoices. The instalment payments shall then be reduced by the gross amount of
such income.

 

- 5 -

--------------------------------------------------------------------------------





 

3.4  
Garden Leave

 
Without prejudice to the provisions of Clauses 3.3 (payment in lieu of notice)
and 15.2 (summary dismissal), the Company may at any time during the Employment
require the Executive to cease performing his job for such period or periods as
the Company shall in its absolute discretion determine. During any such period
of garden leave:
 

3.4.1  
the Company shall continue to pay the Executive's salary and shall provide all
benefits to which he is entitled under this Agreement;

 

3.4.2  
the Company shall be under no obligation to provide any work for the Executive
and shall be entitled to appoint any other person or persons to perform the
Executive's duties under this Agreement whether on a temporary or a permanent
basis;

 

3.4.3  
the Company may forbid the Executive to enter any Group premises or to contact
any employees, officers, customers, clients, agents or suppliers of the Group
without its prior consent;

 

3.4.4  
the Executive shall, at the request of the Board, immediately deliver to the
Company all or any property in his possession or control which belongs to the
Company or any Group Company or which relates to the business of the Company or
any Group Company, including without limitation, all items mentioned in
Clause 15.4, save that the Executive shall not be required to return his Company
car until the termination of the Employment; and

 

3.4.5  
for the avoidance of doubt the Executive shall continue to be bound by all the
Executive's obligations under this Agreement insofar as they are compatible with
the Executive being on garden leave including, without limit, the Executive's
duty of good faith and the Executive's duties under Clause 4.5 (Executive not to
be employed in any other business).

 

4.  
DUTIES OF THE EXECUTIVE

 

4.1  
The Executive shall, in his capacity as President and Chief Executive of
Interface’s European Flooring Division, be responsible to the Board and the CEO
for the management of the Company’s and that Division’s affairs within the UK.

 

4.2  
The Executive accepts that without being entitled to further remuneration the
Company may require him to act as an officer of the Company and any Group
Company or hold any other appointment or office as nominee or representative of
the Company and any Group Company.

 

4.3  
During the Employment the Executive shall at all times, in relation to the
Group's business and operations within the UK:

 

4.3.1  
use his best endeavours to promote the interests and reputation of the Group
giving at all times the full benefit of his knowledge, expertise and skill;

 

- 6 -

--------------------------------------------------------------------------------





 

4.3.2  
faithfully and diligently and to the best of his ability exercise such powers
and perform such duties in relation to the business of the Group as the Board
and/or the CEO may from time to time require;

 

4.3.3  
keep the Board and/or the CEO promptly and fully informed (in writing if so
required) of his conduct of the business of the Company and any Group Company
and provide the Board and/or the CEO with all information regarding the affairs
of the Company and any Group Company and his conduct in relation thereto as it
shall require;

 

4.3.4  
conform to the instructions or directions of the Board and/or the CEO and
implement and apply the policy of the Company as determined by the Board and/or
the CEO from time to time;

 

4.3.5  
refrain from making any false or misleading statements about the Company or any
Group Company;

 

4.3.6  
refrain from entering into any arrangement on behalf of the Company or any Group
Company which is outside its normal course of business or his normal duties or
which contains unusual or onerous terms.

 

4.4  
The Company may from time to time during any period of garden leave appoint any
other person or persons to act jointly with the Executive to perform the duties
of the Executive under this Agreement.

 

4.5  
Subject to the Executive's duties under the Overseas Agreement, the Executive
shall not during the Employment without the prior written consent of the CEO be
directly or indirectly employed, engaged, concerned or interested, whether as a
director, employee, sub-contractor, partner, consultant, proprietor, agent or
otherwise, in any other business, undertaking or occupation or the setting up of
any other business, undertaking or occupation, or accept any other engagement or
public office but the Executive may nevertheless be or become a Minority Holder
provided that the Executive discloses this to the Company. 

 

4.6  
The Executive shall not during or after the Employment knowingly or willingly do
or cause or permit to be done anything which is calculated or may tend to
prejudice or injure the interests of the Company or any Group Company and if
during the Employment the Executive shall learn of any act or omission by any
other person whether or not employed by the Company or any Group Company which
is calculated or may tend to prejudice or injure the interests of the Company or
any Group Company he shall promptly report it to the Board and the CEO giving
all necessary particulars, irrespective of whether this may involve some degree
of self-incrimination. This shall include without limit any behaviour by any
current or former officer or employee of the Company or any Group Company which
could reasonably be construed as an attempt to entice the Executive or any other
employee of the Company or any Group Company to leave the employment of the
Company or any Group Company.

 

- 7 -

--------------------------------------------------------------------------------





 

4.7  
The Executive shall hold any office in the Company and any Group Company subject
to the Articles of Association as amended from time to time. Save as otherwise
provided in this Agreement, if the provisions of this Agreement conflict with
the Articles of Association, the Articles of Association will prevail.

 

5.  
HOURS OF WORK

 

5.1  
Subject to the performance of any activities pursuant to the Overseas Agreement
or permitted by the CEO under Clause 4.5 the Executive shall devote the whole of
his working time and attention to the service of the Group except during
holidays and any periods of absence due to illness or injury.

 

5.2  
As the duration of the Executive's working time is determined exclusively by the
Executive the parties believe that the Executive falls within Regulation 20(1)
of the Working Time Regulations 1998 ("the Regulations") so that the Executive
is not affected by the limit on weekly Working Time contained in Regulation 4(1)
of the Regulations ("Regulation 4(1)"). If this is not the case, then the
Executive agrees that the limit in Regulation 4(1) shall not apply to the
Executive and that the Executive's working time (including overtime) may
therefore exceed an average of 48 hours for each 7 day period in the Reference
Period whenever this is necessary for the proper discharge of the Executive's
duties. The Executive shall be entitled to withdraw such agreement by giving
3 months' prior written notice to the Company.

 

5.3  
The Executive agrees that he will comply with all policies or requirements of
the Company from time to time in force, in relation to the recording of Working
Time.

 

6.  
PLACE OF WORK

 

6.1  
The Executive will work at the principal office of the Company or anywhere else
within the UK required by the Board and/or the CEO for the proper performance of
his powers and duties under this Agreement.

 

6.2  
For the purpose of performing his duties, the Executive shall undertake such
journeys in the United Kingdom as the Board and/or the CEO shall require.
Travelling and other expenses shall be reimbursed in accordance with Clause 8.

 

7.  
SALARY

 

7.1  
During the Employment the Company shall pay to the Executive a basic salary at
the rate of £30,000 per year which shall accrue from day to day and be payable
by equal monthly instalments in arrears on or about the 15th day of each month
(the "Salary"). The Salary shall be deemed to include any fees or other
remuneration receivable by the Executive as a Director of the Company and any
Group Company registered in the UK or in respect of any other company or
unincorporated body in which he holds office or any other appointment as nominee
or representative of the Company and any Group Company registered in the UK.

 

- 8 -

--------------------------------------------------------------------------------





 

7.2  
The Salary shall be reviewed by the CEO from time to time and the rate of the
Salary may be increased by the Company with effect from that date by such amount
if any as it shall think fit. For the avoidance of doubt it is agreed that the
Executive shall have no contractual right to any increase in the Salary under
this Clause, and there will be no review of the Salary after notice has been
given in accordance with Clause 3.2 or if the Executive is in receipt of
benefits under the Company's permanent health insurance scheme.

 

7.3  
During the Employment the Company may in its absolute discretion decide to pay
to the Executive, in addition to the Salary, bonuses of such amounts (if any) at
such times and subject to such conditions as the CEO may in his sole discretion
decide. For the avoidance of doubt it is agreed that the Executive shall have no
contractual right to any bonus payment under this Clause.

 

7.4  
For the purposes of sections 13 to 16 of the Act, the Executive hereby consents
to the deduction from his salary (or from any other sum due from the Company or
any Group Company to the Executive which falls within the definition of "Wages"
in section 27 of the Act) of any sums owing by the Executive to the Company or
to any other Group Company at any time and he also agrees to make payment to the
Company or any Group Company of any sums owed by him to the Company or any Group
Company upon demand by the Company at any time. This sub-clause is without
prejudice to the right of the Company and any Group Company to recover any sums
or balance of sums owed by the Executive to the Company and any such Group
Company by legal proceedings.

 

8.  
EXPENSES

 

8.1  
The Company shall refund to the Executive all reasonable expenses properly
incurred by him in performing his duties under this Agreement, provided that
these are incurred in accordance with Company policy from time to time. The
Company will require the Executive to produce receipts or other documents as
proof that he has incurred any expenses he claims.

 

8.2  
If the Company provides the Executive with any credit or charge card the
Executive shall use such card solely for those expenses referred to in
Clause 8.1 and he shall immediately return any such card to the Company whenever
so required by the Board, and in any event in accordance with the provisions of
Clause 3.4 (garden leave), Clause 15.4.2 (termination of employment) and
Clause 16.1.3 (suspension from employment) where applicable.

 

9.  
COMPANY CAR

 

9.1  
The Company shall provide the Executive with the use of a motor car (the model
to be determined in accordance with the Company's car policy as amended from
time to time) for use on business and private purposes and shall pay all fuel,
and all repairs and other reasonable expenses in connection therewith including
costs of maintenance but excluding any income tax payable by the Executive as a
benefit in kind.

 

9.2  
The Executive shall:-

 

9.2.1  
comply with the Company's car policy as amended from time to time, including
without limitation by taking good care of the car and ensuring that it is used
in accordance with the terms of the Company’s insurance policy; and

 

- 9 -

--------------------------------------------------------------------------------





 

9.2.2  
shall return the vehicle in good condition together with any keys to the Company
immediately following termination of his employment hereunder or at any other
time if so requested by the Company for the purposes of inspection.

 

10.  
PENSION AND LIFE ASSURANCE

 

10.1  
The Executive may remain a member of the pension scheme operated by the Company,
and of which he is a member, as at the date of this Agreement ("the Pension
Scheme") subject to the rules of such scheme from time to time in force.

 

10.2  
The Appendix contains a letter which sets out the current position with regard
to your pension.

 

10.3  
No contracting out certificate is in force in relation to the Pension Scheme.

 

11.  
PRIVATE MEDICAL EXPENSES INSURANCE SCHEME

 

11.1  
During the Employment the Executive shall be entitled to participate at the
Company's expense for himself, for any spouse and any dependent children in the
Company's private medical expenses insurance scheme (the "Private Medical
Insurance Scheme") subject always to the rules of the Private Medical Insurance
Scheme for the time being in force (details of which are available on request
from the Company Secretary) and to the approval of the relevant insurer.

 

11.2  
The Company reserves the right at any time to withdraw or amend any of the rules
or benefits of the Private Medical Insurance Scheme (including the level of
cover) and any such changes shall take effect as between the Company and the
Executive upon the Executive receiving written notice of the same from the
Company in accordance with Clause 24.

 

12.  
PERMANENT HEALTH INSURANCE SCHEME

 

12.1  
During the Employment the Executive shall be entitled to participate at the
Company's expense in the Company's permanent health insurance scheme (the "PHI
Scheme") subject always to the rules of the PHI Scheme for the time being in
force (details of which are available on request from the Company Secretary), to
the approval of the relevant insurer and to the conditions set out in Clause
12.2.

 

12.2  
The Executive's participation in the PHI Scheme shall be on the basis that:

 

12.2.1  
if the insurer fails or refuses to provide the Executive with any benefit under
the PHI Scheme, the Executive will have no right of action against the Company
in respect of such a failure or refusal;

 

12.2.2  
the Executive's health is such that the Company is able to obtain cover or to
obtain cover on terms and at a premium that the Company considers reasonable;
and

 

12.2.3  
in the event that the Executive wishes to make a claim under the PHI Scheme the
Company will use reasonable endeavours to:-

 

- 10 -

--------------------------------------------------------------------------------





 

(a)  
obtain from its insurers any forms required to initiate the Executive's claim;

 

(b)  
provide the Executive with such forms in order to enable him to make a claim;

 

(c)  
liaise between the Executive and its insurers in order to assist with the
processing of the Executive's claim but the Company will neither be liable to
the Executive for any failure or refusal on the part of the scheme insurer to
provide any benefits under the PHI Scheme nor be required to attempt to persuade
the insurers to provide any such benefits to the Executive (whether by means of
threatening or issuing proceedings against the insurer or otherwise).

 

12.3  
The Company reserves the right at any time to withdraw or amend any of the rules
or benefits of the PHI Scheme (including the level of cover) and any such
changes shall take effect as between the Executive and the Company upon the
Executive receiving written notice of the same from the Company in accordance
with Clause 24.

 

13.  
HOLIDAY

 

13.1  
The Executive is entitled to 27 working days' paid holiday in each holiday year
in addition to such bank and other public holidays as are observed by the
Company in the UK. The holiday year runs from 1 January to 31 December and
holiday entitlement is to be taken at such times as is agreed by the CEO. For
the purposes of this Agreement, any holiday taken pursuant to the Overseas
Agreement shall be aggregated with holiday taken pursuant to this Agreement and
the Executive may take no more than an aggregate of 35 days' holiday in any
holiday year pursuant to this Agreement and the Overseas Agreement.

 

13.2  
The Executive shall not be entitled to carry forward any unused part of his
holiday entitlement to a subsequent holiday year.

 

13.3  
Where the Employment starts or terminates during a holiday year the Executive
will be entitled in that year to such proportion of his annual holiday
entitlement as equals the proportion of time he is employed under this Agreement
in that year, rounded to the nearest half day except that if the Executive has
accrued sufficient holiday in a particular holiday year to comply with the
Working Time Regulations 1998 ("the Regulations") no holiday entitlement shall
accrue during any period of garden leave taken in accordance with Clause 3.4.

 

13.4  
The Executive shall not be entitled to payment in lieu of any unused part of his
holiday entitlement, except on termination of the Employment in accordance with
Clause 13.6.

 

13.5  
The Executive shall not accrue any entitlement to holiday in respect of periods
of absence from the office due to injury or illness of more than 20 consecutive
days absence in any holiday year, save in relation to statutory holiday (if any)
to which the Executive is entitled as a matter of law.

 

13.6  
On termination of the Employment the Executive shall be entitled to be paid in
lieu of any outstanding holiday entitlement.

 

- 11 -

--------------------------------------------------------------------------------





 

13.7  
For the avoidance of doubt Regulations 15(1) to 15(4) of the Regulations do not
apply to the Employment.

 

14.  
SICKNESS

 

14.1  
If during the Employment the Executive is absent from work due to illness or
injury he must notify the Company as soon as possible. The Executive shall
complete any self-certification forms which are required by the Company
immediately upon his return to work and, if his incapacity continues for more
than 7 consecutive days (whether working days or not) shall produce medical
certificates to cover the duration of his absence from work. Provided the
Executive complies with these requirements, undergoes any medical examination or
tests required by the Company under Clause 14.5 and provided the Company is
satisfied that the Executive's absence is due to illness or injury, the
Executive's absence will be regarded as authorised.

 

14.2  
The Executive shall be entitled to receive the Salary due to him under this
Agreement during any authorised period or periods of absence due to illness or
injury up to a maximum of 52 weeks in aggregate in any 48 month period
("Contractual Sick Pay"). Thereafter he will not be entitled to any further
payment from the Company or any other Group Company (other than by way of any
Statutory Sick Pay due to him or any pay due to him pursuant to the terms of
Clause 12) nor to the continued provision of his benefits under this Agreement
until the resumption of his duties. 

 

14.3  
Contractual Sick Pay shall be subject to set off by the Company in respect of
any statutory sick pay or social security benefits to which the Executive is
entitled (whether or not such benefits are actually received).

 

14.4  
For statutory sick pay purposes the Executive's qualifying days shall be his
normal working days.

 

14.5  
The Executive may at the Company's expense be required during the course of the
Employment to attend a medical practitioner or clinic nominated by the Company
for the purpose of a medical examination to help determine his fitness for
continued Employment and he shall undergo any tests and examinations reasonably
required by the said medical practitioner or clinic and shall co-operate in
ensuring the prompt delivery of any resulting report to the Company.
Notwithstanding the provisions of the Access to Medical Reports Act 1988 the
Executive hereby consents to the Company obtaining any medical report relating
to his physical or mental health prepared by a medical practitioner who is or
has been responsible for the clinical care of the Executive.

 

14.6  
Third Party Injury to Executive

 

14.6.1  
If the Executive is absent from work by reason of any illness or injury caused
wholly or partly by any act or omission of any third party in relation to which
the Executive may be or become entitled to recover damages or compensation, then
all net payments made to the Executive under this Clause 14 in respect of the
said absence shall be repaid by the Executive if and to the extent that he
recovers damages or compensation for loss of earnings from the said third party
and/or from the Criminal Injuries Compensation Authority or the Motor Insurers'
Bureau or any other similar body ("the Relevant Bodies") by action or otherwise.

 

- 12 -

--------------------------------------------------------------------------------





 

14.6.2  
Where the Executive receives any damages or compensation for loss of earnings as
referred to in Clause 14.6.1, he shall notify the Company in writing forthwith
and shall repay the amount due to the Company under this Clause within 28 days
of receipt of the said damages or compensation.

 

14.7  
For the avoidance of doubt:-

 

14.7.1  
the term "illness or injury" as used in this Clause 14 includes any mental or
psychiatric illness and any injury, whether or not this has been sustained in
the course of the Executive's duties; and

 

14.7.2  
the provisions of this Clause 14 are subject to the termination provisions set
out in Clause 15 and in particular the Company's right in Clause 15.3 to
terminate on account of illness or injury.

 

15.  
TERMINATION OF EMPLOYMENT

 

15.1  
Retirement

 
Notwithstanding the other provisions of this Agreement and in particular Clause
3.2, the Employment will terminate on the Executive's 65th birthday. 
 

15.2  
Summary Dismissal

 
Notwithstanding the provisions of Clauses 3.2 (notice clause), 3.3 (payment in
lieu of notice) and 15.3 (termination on account of illness or injury), the
Company may by written notice to the Executive forthwith terminate the
Employment (without being under any obligation to pay any further sums to the
Executive whether by way of compensation, damages or otherwise in respect of or
in lieu of any notice period or unexpired term of this Agreement, and without
prejudice to any other rights of the Company) if the Executive:-
 

15.2.1  
fails or neglects efficiently and diligently to carry out his duties to the
reasonable satisfaction of the Board;

 

15.2.2  
does not comply with any lawful order or direction given to him by the Board;

 

15.2.3  
is guilty of any material or persistent breach or non-observance of any of the
provisions of this Agreement;

 

15.2.4  
in the performance of his duties or otherwise commits any act of gross
misconduct or act of misconduct having already received a final written warning;

 

15.2.5  
adversely prejudices or by the Executive's acts or omissions (whether at or
outside work) is likely in the reasonable opinion of the Board to prejudice the
interests or reputation of the Group;

 

- 13 -

--------------------------------------------------------------------------------





 

15.2.6  
resigns as a director of the Company without the written consent of the Board or
is disqualified from holding or ceases to hold office as a director of the
Company or any Group Company by virtue of any court order, under any provision
of general law or under any provision of the Company's Articles of Association
save where this arises by reason of him not being re-elected as a director of
the Company at any annual general meeting of the Company or any Group Company at
which, under the said Articles, he is to retire by rotation;

 

15.2.7  
is convicted of any criminal offence (excluding an offence under road traffic
legislation in the United Kingdom and elsewhere for which a penalty of
imprisonment cannot be imposed);

 

15.2.8  
is made the subject of a bankruptcy order or has a receiving order or an
administration order made against him or makes any composition or arrangement
with his creditors generally or otherwise takes advantage of any statute from
time to time in force offering relief for insolvent debtors;

 

15.2.9  
becomes a patient within the meaning of the Mental Health Act 1983; or

 

15.2.10  
terminates the Overseas Agreement or such agreement terminates by operation of
law,

 
or if the Company has cause lawfully to terminate the Overseas Agreement without
notice or payment in lieu of notice pursuant to its terms.
 

15.3  
Termination on Account of Illness or Injury

 

15.3.1  
Without prejudice to Clauses 15.2 (summary dismissal) and 3.3 (payment in lieu
of notice) and subject to Clause 15.3.1 (restrictions on dismissals in context
of the PHI Scheme), but notwithstanding any other provision of this Agreement,
if the Executive shall become unable to perform his duties properly by reason of
illness or injury for a period or periods aggregating at least 26 weeks in any
period of 12 consecutive calendar months ("the Period or Periods of Incapacity")
then the Company may, by not less than 6 months' prior written notice to the
Executive, terminate the Employment provided that the Company shall withdraw any
such notice if during the currency of the notice the Executive returns to full
time duties and provides a medical practitioner's certificate satisfactory to
the Board to the effect that he has fully recovered his health and that no
recurrence of his illness or injury can reasonably be anticipated.

 

15.3.2  
Where the Executive is receiving benefits under the Company's permanent health
insurance scheme ("the PHI Benefits") or where the Executive is awaiting a
decision from the scheme insurers in respect of benefits under the scheme
(provided that such a decision is not unreasonably delayed) the Company shall
not terminate the Employment for any reason where to do so would render the
Executive ineligible for PHI Benefits or eligible for a reduced rate of PHI
Benefits PROVIDED THAT nothing in this sub-clause shall prevent the Company
from:-

 

(a)  
terminating the Employment pursuant to Clause 15.2 (summary dismissal); or

 

- 14 -

--------------------------------------------------------------------------------





 

(b)  
terminating the Employment under Clause 3.2 by reason of redundancy; or

 

(c)  
terminating the Employment forthwith where the Executive ceases to receive PHI
Benefits

 
and in such circumstances the Executive agrees that the Company would be acting
reasonably in so terminating the Employment.
 

15.4  
Upon termination of the Employment for whatever reason the Executive shall
forthwith deliver to the Company or its authorised representative such of the
following as are in his possession or control:-

 

15.4.1  
all keys, security and computer passes, plans, statistics, documents, records,
papers, magnetic disks, tapes or other software storage media including any
copies thereof which belong to the Group or which relate to the business of the
Group including all copies, records and memoranda (whether or not recorded in
writing or on computer disk or tape) made by the Executive of any Confidential
Information (as defined by Clause 18.5);

 

15.4.2  
all credit cards and charge cards provided for the Executive's use by the
Company;

 

15.4.3  
any Company car provided and all keys and documents relating to it; and

 

15.4.4  
all other property of the Group not previously referred to in this Clause.

 

16.  
SUSPENSION FROM EMPLOYMENT AND DISCIPLINARY MEASURES

 

16.1  
In order to investigate a complaint of misconduct against the Executive or in
which the Executive is implicated and/or during the course of any disciplinary
process to which the Executive is subject, the Company shall be entitled to
suspend the Executive from his duties on full pay with full entitlement to all
other benefits to which he is entitled under this Agreement for so long as the
Board and/or CEO shall consider necessary in order to facilitate a proper
investigation of such complaint and during such period of suspension:-

 

16.1.1  
without prejudice to Clause 4 (duties of the Executive) the Company shall be
under no obligation to provide any work for the Executive and shall be entitled
to appoint any other person or persons to perform the Executive's duties under
this Agreement whether on a temporary or a permanent basis;

 

16.1.2  
the Company may forbid the Executive to enter any Company or Group Company
premises or to contact any employees, officers, customers, clients, agents or
suppliers of the Company or any Group Company without its prior consent such
consent not to be unreasonably withheld;

 

- 15 -

--------------------------------------------------------------------------------





 

16.1.3  
the Executive shall, at the request of the Board, immediately deliver to the
Company all or any property in his possession or control which belongs to the
Company or any Group Company or which relates to the business of the Company or
any Group Company, including without limitation all items mentioned in
Clause 15.4 save for the avoidance of doubt, nothing in this Clause shall
require the Executive to return his Company car until the termination of the
Employment; and

 

16.1.4  
the Executive shall continue to be bound by all the Executive's obligations
under this Agreement insofar as they are compatible with the Executive being
suspended from duties, including without limit the Executive's duty of good
faith and the Executive's duties under Clause 4.5 (Executive not to be employed
in any other business).

 

16.2  
The Company's normal disciplinary (which cover decisions regarding dismissal)
and grievance procedures apply to the Executive's employment with such
modifications as the Company may deem to be necessary to take account of the
Executive's seniority. The said disciplinary and grievance procedures shall not
have contractual effect and the Company shall not therefore be obliged to follow
the procedures or any part thereof in whole or in part at any stage of the
Employment.

 

16.3  
If the Executive is dissatisfied with any disciplinary decision taken against
him (including a decision to dismiss him) or if the Executive seeks redress for
any grievance relating to the Employment he should raise the issue in writing
with the CEO. Full details of how to go about this and the steps that follow
such application are set out in the Company's disciplinary and grievance
procedures.

 

17.  
DIRECTORSHIPS AND SHAREHOLDINGS

 

17.1  
During the Employment the Executive will not do anything which could cause him
to be disqualified from continuing to act as a director of the Company or any
Group Company.

 

17.2  
The Executive shall not resign his office as a director of the Company or any
Group Company without the agreement of the Company.

 

17.3  
The Executive shall, at the written request of the Board:-

 

17.3.1  
immediately resign (without claim for compensation) from all and any
directorships and other offices held in the Company and any Group Company and
from any other appointments or offices which he holds as nominee or
representative of the Company and any Group Company; and

 

17.3.2  
transfer without payment as the Company may direct any qualifying shares held by
the Executive in accordance with the Articles of Association of the Company
and/or any Group Company

 

- 16 -

--------------------------------------------------------------------------------



and in the event of his failure to do so within 7 days of the said request the
Executive hereby irrevocably authorises any director of the Company for the time
being in his name and on his behalf to execute any documents or do anything else
that is necessary to effect such resignations and/or transfers. For the
avoidance of doubt, the Board may make a request in accordance with this Clause
at any time, including, but not limited to, in circumstances where the Executive
is on garden leave pursuant to clause 3.4, is in receipt of benefits under the
PHI Scheme pursuant to Clause 12, has been suspended from the Employment
pursuant to clause 16.1 or where the Employment has terminated for any reason.
 

17.4  
If during the Employment the Executive shall cease to be a director of the
Company or any other Group Company (otherwise than for a reason justifying
summary dismissal pursuant to Clause 15.2.6) the Company may by written notice
terminate the Employment or alternatively, at the discretion of the Company, the
Employment shall continue as if the Executive had been employed as an Executive
Manager and, irrespective of any provisions of the Articles, the terms of this
Agreement (save those relating to the holding of the office of director) shall
continue in full force and effect.

 

18.  
CONFIDENTIAL INFORMATION

 

18.1  
The Executive is aware that in the course of the Employment he will have access
to and be entrusted with information in respect of the business and finances of
the Company and its dealings, transactions and affairs and likewise in relation
to any Group Company all of which information is or may be Confidential
Information. Accordingly the Executive gives the undertakings set out in this
Clause 18 to the Company for itself and for the benefit of and as trustee for
any Group Company.

 

18.2  
The Executive shall not during the Employment or afterwards use, exploit (except
for the benefit of the Group) or divulge to any third party by any means any
Confidential Information except he shall be permitted to do so:-

 

18.2.1  
when necessary in the proper performance of the duties of the Employment;

 

18.2.2  
with the express written consent of the Board; or

 

18.2.3  
where this is required by law.

 

18.3  
The Executive shall, during the Employment, use his best endeavours to prevent
the unauthorised use or disclosure of any Confidential Information whether by
any other officer, employee or agent of the Group or otherwise and shall be
under an obligation promptly and freely to report to the Board and the CEO any
such unauthorised use or disclosure which comes to his knowledge.

 

18.4  
The Executive shall not, during the Employment or at any time thereafter make,
except for the benefit of the Company or any Group Company, any copy, record, or
memorandum (whether recorded in writing, on computer disk or tape or otherwise)
of any Confidential Information and any such copy record or memorandum made by
the Executive during the Employment shall be and remain the property of the
Company and accordingly shall be returned by the Executive to the Company at any
time during or after the Employment at the request of the Board or the CEO.

 

- 17 -

--------------------------------------------------------------------------------





 

18.5  
In this Agreement "Confidential Information" means:-

 

18.5.1  
all information which relates to the business, finances, transactions, affairs,
products, services, processes, equipment or activities of the Company and any
other Group Company which is designated by the Company or any Group Company as
confidential; and

 

18.5.2  
all information relating to such matters which comes to the knowledge of the
Executive in the course of the Employment and which, by reason of its character
and/or the manner of its coming to his knowledge, is evidently confidential; and

 

18.5.3  
all information which relates to the business, finances, transactions, affairs,
products, processes, equipment or activities of actual or potential clients,
customers, suppliers or other persons which has been given to the Company or any
Group Company in confidence

 
provided that information shall not be, or shall cease to be, Confidential
Information if and to the extent that it comes to be in the public domain
otherwise than as a result of the unauthorised act or default of the Executive.
 

18.6  
Nothing in this Clause 18 shall prevent the Executive from disclosing
information which he is entitled to disclose under the Public Interest
Disclosure Act 1998 provided that the disclosure is made in the appropriate way
to an appropriate person having regard to the provisions of the Act and he has
first complied with the Company's procedures relating to such disclosures. 

 

18.7  
This Clause is without prejudice to the Executive's obligations under Clause 21
(data protection).

 

19.  
POST TERMINATION COVENANTS

 

19.1  
For the purposes of this Clause the following words and expressions shall have
the following meanings:-

 
19.1.1  
 
"Business"
 
the business or businesses of the Company or any other Group Company in or with
which the Executive has been involved or concerned within the UK at any time
during the period of 12 months prior to the Termination Date
 
19.1.2  
 
"directly or
indirectly"
 
the Executive acting either alone and on his own behalf or jointly with or on
behalf of any other person, firm or company, whether as principal, partner,
manager, employee, contractor, director, consultant, investor or otherwise
 


- 18 -

--------------------------------------------------------------------------------





19.1.3  
 
"Key Personnel"
 
any person who is at the Termination Date or was at any time during the period
of 12 months prior to the Termination Date employed or engaged as a consultant
in the Business in an executive or senior managerial capacity and with whom the
Executive has had dealings other than in a de minimis way during the course of
the Employment
 
19.1.4  
 
"Prospective Customer"
 
any person, firm or company which has been engaged in negotiations, with which
the Executive has been personally involved, with the Company or any Group
Company with a view to purchasing goods and services from the Company or any
Group Company within the UK during the period of 6 months prior to the
Termination Date
 
19.1.5  
 
"Relevant Area"
 
Europe
 
19.1.6  
 
"Relevant Customer"
 
any person, firm or company which at any time during the 12 months prior to the
Termination Date was a customer of the Company or any Group Company within the
UK, with whom or which the Executive dealt directly other than in a de minimis
way or for whom or which the Executive was responsible in a supervisory or
managerial capacity on behalf of the Company or any Group Company at any time
during the said period
 
19.1.7  
 
"Relevant Goods and Services"
 
any goods and services competitive with those supplied by the Company or any
Group Company within the UK at any time during the 12 months prior to the
Termination Date in the supply of which the Executive was directly involved or
concerned at any time during the said period
 


- 19 -

--------------------------------------------------------------------------------





19.1.8  
 
"Relevant Period"
 
the period of the Employment and, for the purposes of Clause 19.2, the period of
6 months from the Termination Date and, for the purposes of Clauses 19.3 and
19.4, the period of 12 months from the Termination Date except that any period
of garden leave served by the Executive pursuant to Clause 3.4 shall reduce the
Relevant Period accordingly
 
19.1.9  
 
"Relevant Supplier"
 
any person, firm or company which at any time during the 12 months prior to the
Termination Date was a supplier of any goods or services (other than utilities
and goods or services supplied for administrative purposes) to the Company or
any Group Company within the UK and with whom or which the Executive had
personal dealings during the Employment other than in a de minimis way
 
19.1.10  
 
"Termination Date"
 
the date on which the Employment shall terminate
 

19.2  
Without prejudice to Clause 4.5 (Executive not to be employed in any other
business) the Executive shall not without the prior written consent of the CEO
directly or indirectly at any time within the Relevant Period engage or be
concerned or interested in any business within the Relevant Area which (a)
competes or (b) will at any time during the Relevant Period compete with the
Business.

 

19.3  
The Executive shall not, other than during the Employment in the ordinary and
proper course of his duties and for the benefit of the Company, without the
prior written consent of the CEO directly or indirectly at any time within the
Relevant Period:

 

19.3.1  
solicit the custom of; or

 

19.3.2  
facilitate the solicitation of; or

 

19.3.3  
deal with

 
any Relevant Customer in respect of any Relevant Goods and Services; or
 

19.3.4  
solicit the custom of; or

 

19.3.5  
facilitate the solicitation of; or

 

19.3.6  
deal with

 
any Prospective Customer in respect of any Relevant Goods and Services; or
 

19.3.7  
interfere; or

 

19.3.8  
endeavour to interfere

 
with the continuance of supplies to the Company and/or any other Group Company
(or the terms relating to those supplies) by any Relevant Supplier.
 

- 20 -

--------------------------------------------------------------------------------





 

19.4  
The Executive shall not without the prior written consent of the CEO directly or
indirectly at any time during the Relevant Period:-

 

19.4.1  
entice away from the Company or any other Group Company; or

 

19.4.2  
endeavour to entice away from the Company or any other Group Company

 
any Key Personnel.
 

19.5  
The Executive acknowledges that because of the nature of his duties and the
particular responsibilities arising as a result of such duties he has or will
have knowledge of Confidential Information and is therefore in a position to
harm the goodwill and interests of the Company and any Group Companies ("the
Interests") if he were to make use of such Confidential Information for his own
purposes or the purposes of another. Accordingly, having regard to the above,
the Executive acknowledges that the provisions of this Clause are fair,
reasonable and necessary to protect the Interests. Whilst the provisions of this
Clause 19 have been framed with a view to ensuring that the Interests are
adequately protected taking account of the Group's legitimate expectations of
the future development of the business, it is acknowledged by the Executive that
the business may change over time and as a result it may become necessary to
amend the provisions of this Clause 19 in order to ensure that the Interests
remain adequately protected. The Executive, therefore, agrees that the Company
shall be entitled to amend the provisions of this Clause 19 in order to protect
the Interests.

 

19.6  
The Executive acknowledges that the provisions of this Clause 19 shall
constitute severable undertakings given to the Company for itself and for the
benefit of and as trustee for each of the other Group Companies and the said
undertakings may be enforced by the Company on its own behalf and on behalf of
any of the Group Companies.

 

19.7  
Each of the obligations in this Clause 19 is an entire separate and independent
restriction on the Executive. If any part is found to be invalid or
unenforceable the remainder will remain valid and enforceable. 

 

19.8  
If any of the restrictions or obligations contained in this Clause 19 is held
not to be valid on the basis that it exceeds what is reasonable for the
protection of the goodwill and interests of the Company and any Group Company
but would be valid if part of the wording were deleted then such restrictions or
obligations shall apply with such deletions as may be necessary to make it
enforceable.

 

19.9  
The Executive acknowledges and agrees that he shall be obliged to draw the
provisions of this Clause 19 to the attention of any third party who may at any
time before or after the termination of the Employment offer to employ or engage
the Executive in any capacity and for whom or with whom the Executive intends to
work during the Relevant Period.

 

19.10  
The Executive shall, at the request and cost of the Company, enter into a direct
agreement or undertaking with any other Group Company to which the Executive
provides services whereby he will accept restrictions corresponding to the
restrictions in this Clause (or such of them as may be appropriate in the
circumstances) as the Company may require in the circumstances.

 

- 21 -

--------------------------------------------------------------------------------





 

19.11  
The Executive agrees that if the Company transfers all or any part of its
business to a third party ("the Transferee"), the restrictions contained in this
Clause 19 shall, with effect from the date that the Executive becomes an
employee of the Transferee, apply to the Executive as if references to the
Company include the Transferee and references to any Group Company include any
Group Company of the Transferee.

 

20.  
INTELLECTUAL PROPERTY 

 

20.1  
If during the course of his Employment the Executive alone or with others
(including without limitation those others who are under his direction) makes,
discovers, develops, or directs the discovery of any Invention he shall promptly
disclose it to the Board giving full particulars of it including all necessary
drawings, know how, models, specifications or other material related to the
Invention, and the Executive agrees and acknowledges that:-

 

20.1.1  
because of the nature of his duties and the responsibilities arising from them
he has a special obligation to further the interests of the Company so that all
Inventions made, discovered, developed, or directed by the Executive in the
performance of his duties or as a result of any special project for the Company
outside the scope of his normal duties and all rights in such Inventions shall
belong to the Company and the Executive acknowledges that at the date of this
Agreement he does not have any facilities for making Inventions other than those
provided by the Company or any Group Company under this Agreement; and

 

20.1.2  
the provisions of this sub-clause:-

 

(a)  
shall not entitle the Executive to any compensation beyond the salary to which
he is entitled under Clause 7 of this Agreement except that nothing in this
Agreement excludes or restricts any rights which the Executive may have to claim
additional compensation by virtue of section 40 of the Patents Act 1977, in the
case of any Invention in relation to which a British patent has been granted,
and in relation to which the Company has derived outstanding benefit from such
Invention and/or the patent for it; and

 

(b)  
shall not restrict the Executive's rights under sections 39 to 43 of the Patents
Act 1977.

 

20.2  
The Executive hereby waives all and any moral rights (as defined in Chapter IV
of the Copyright Designs and Patents Act 1988).

 

20.3  
The Executive shall, at the cost of the Company and on demand, execute all such
documents and do all such other acts as the Company shall require to enable the
Company or its nominee to obtain the full benefit of any Invention (and all the
rights therein) or Intellectual Property Rights in any Material to which the
Company is entitled and to secure (in the case of all registered Intellectual
Property Rights) such registration or similar protection in any part of the
world as the Company may consider appropriate.

 

- 22 -

--------------------------------------------------------------------------------





 

20.4  
The Executive shall, for a period not exceeding 5 years from the date of
termination of this Agreement give to the Company, or any successor in title
there from, such assistance as the Company may require (in its absolute
discretion) in connection with any dispute or threatened dispute directly or
indirectly relating to any Invention or Intellectual Property Right in any
Material or any associated right or registration or other protection in respect
thereof (including but not limited to the execution of documents, the swearing
of any declarations or oaths, the providing of information and the participation
in any proceedings before any Court or tribunal).

 

20.5  
The Executive shall not disclose to any other Person without the consent of the
Company being previously obtained (which if given may be subject to conditions)
the details of any Invention or Material.

 

20.6  
The Executive hereby irrevocably appoints the Company to be his attorney in his
name and on his behalf to execute or sign all such documents and to do all such
acts as may be necessary or desirable to give effect to this Clause 20.

 

20.7  
If the Executive shall during the Employment make or discover any Invention, or
write, originate, produce, devise, conceive, create, develop or direct any
Material (whether alone or with others (including without limitation those
others who are under his direction) and whether in the performance of his duties
or as a result of any special project for the Company outside the scope of his
normal duties), in which despite the previous provisions of this Clause, any
Intellectual Property Rights (including any patents) belong to the Executive and
not the Company then the Executive shall if so required by the Board:-

 

20.7.1  
assign such rights to the Company or its nominee; and

 

20.7.2  
until such rights shall be fully and absolutely vested in the Company shall hold
the same as trustee for the Company.

 

20.8  
Decisions as to the patenting and exploitation of any Invention shall be at the
sole discretion of the Company and the Company shall not be under any obligation
to take any step or register any patent or other right in respect of, or to
develop or exploit, any Invention or Material discovered, written, originated,
produced, devised, conceived, created, developed or directed by the Executive.

 

20.9  
Nothing in this Clause shall be taken to limit or derogate from the obligations
of the Executive under Clause 18 (confidential information).

 

21.  
DATA PROTECTION

 

21.1  
The Executive shall at all times during the Employment act in accordance with
the Data Protection Act 1998 ("the 1998 Act") and shall comply with any policy
introduced by the Company from time to time to comply with the 1998 Act. Breach
of this undertaking will constitute a serious disciplinary offence.

 

21.2  
The Executive agrees to provide the Company in its capacity as Data Controller
with all Personal Data relating to him which is necessary or reasonably required
for the proper performance of this Agreement, the administration of the
employment relationship (both during and after the Employment) or the conduct of
the Company's business or where such provision is required by law ("the
Authorised Purposes").

 

- 23 -

--------------------------------------------------------------------------------





 

21.3  
The Executive explicitly consents to the Company or any Group Company processing
his Personal Data, including his Sensitive Personal Data, where this is
necessary or reasonably required to achieve one or more of the Authorised
Purposes (including without limitation any self-certification forms or medical
certificates supplied to the Company to explain the Executive's absence by
reason of illness or injury, any records of sickness absence, any medical
reports or health assessments and any information relating to any criminal
convictions or any criminal charges secured or brought against him).

 

21.4  
The Executive acknowledges that the Company may, from time to time collect or
disclose his Personal Data (including his Sensitive Personal Data) from and to
third parties (including without limitation the Executive's referees, any
management consultants or computer maintenance companies engaged by the Company,
the Company's professional advisers, other Group Companies and any potential
purchasers of the business). The Executive consents to such collection and
disclosure even where this involves the transfer of such data outside the
European Economic Area where this is necessary or reasonably required to achieve
one or more of the Authorised Purposes or is in the interests of the Company
and/or its shareholders.

 

21.5  
The Company agrees to process any Personal Data made available to it by the
Executive in accordance with the provisions of the 1998 Act.

 

21.6  
In this Clause "Data Controller" "Personal Data" "processing" and "Sensitive
Personal Data" shall have the meaning set out in sections 1 and 2 of the
1998 Act.

 

22.  
THIRD PARTY RIGHTS

 

22.1  
The Company and the Executive agree that no term of this Agreement (including
the terms of any documents incorporated either expressly or by implication into
this Agreement) shall be enforceable by a Third Party in his own right by virtue
of section 1(1) of the Contracts (Rights of Third Parties) Act 1999 and for the
avoidance of doubt this Agreement may be rescinded or varied in whole or in part
by agreement between the Company and the Executive without the consent of any
such Third Party.

 

22.2  
For the purposes of this Clause a "Third Party" means any person who is not
named as a party to this Agreement.

 

23.  
PREVIOUS AGREEMENTS

 

23.1  
This Agreement constitutes the entire understanding between the parties with
respect to its subject matter and, with the exception of the Overseas Agreement,
it supersedes all previous agreements and undertakings (if any) relating to the
employment of the Executive by the Company or any Group Company.

 

23.2  
The Executive acknowledges that he has not been induced to enter into this
Agreement by any representation, warranty or undertaking not expressly
incorporated into it. The Executive agrees and acknowledges that his only rights
and remedies in relation to any representation, warranty or undertaking made or
given in connection with this Agreement (unless such representation, warranty or
undertaking was made fraudulently) will be for breach of the terms of this
Agreement, to the exclusion of all other rights and remedies (including those in
tort or arising under statute).

 

- 24 -

--------------------------------------------------------------------------------





 

24.  
NOTICES

 

24.1  
Any notice to be given under this Agreement by either party shall be in writing
and if given by the Company shall be signed by a Director (other than the
Executive) or some other duly authorised officer or agent of the Company and if
given by the Executive shall be signed by him.

 

24.2  
Any notice to the Company shall be served at the address of its registered
office for the time being. A copy of any notice to the Company shall also be
delivered to the General Counsel of Interface, Inc., to its registered office
for the time being. Such notice and the copy may be delivered by hand or sent by
first class recorded delivery post.

 

24.3  
Any notice to the Executive shall be served on him in person or at his last
known private address in the United Kingdom and may be delivered by hand to that
address or sent by first class recorded delivery post.

 

25.  
LAW AND JURISDICTION 

 

25.1  
This Agreement is governed by and shall be construed in accordance with English
law.

 

25.2  
The parties submit to the exclusive jurisdiction of the English courts with
regard to any dispute or claim arising under this Agreement except to the extent
that it is provided elsewhere in this Agreement that such dispute or claim
should be resolved by any person acting as an expert.

 

26.  
GENERAL PROVISIONS

 

26.1  
Any amendment to this Agreement must be recorded in writing and signed by the
parties to be effective.

 

26.2  
The complete or partial invalidity or unenforceability of any provision of this
Agreement for any purpose shall in no way affect:-

 

26.2.1  
the validity or enforceability of such provisions for any other purpose;

 

26.2.2  
the remainder of such provisions; or

 

26.2.3  
the remaining provisions of this Agreement.

 

26.3  
No waiver by the Company other than one made in writing by resolution of the
Board of any breach by the Executive of any provision of this Agreement and no
failure, delay or forbearance by the Company in exercising any of its rights
shall be taken to be a waiver of such breach or right or shall prevent the
Company from later taking any action or making any claim in respect of such
breach or right.

 

26.4  
The parties agree that they have negotiated the terms of this Agreement on an
equal footing and that accordingly the contra proferentem rule shall not apply
to the interpretation of this Agreement.

 

- 25 -

--------------------------------------------------------------------------------





 

26.5  
This Agreement may be executed in counterparts which together shall constitute
one Agreement. Either party may enter into this Agreement by executing a
counterpart and this Agreement shall not take effect until it has been executed
by both parties. Delivery of an executed counterpart of a signature page by
facsimile shall take effect as delivery of an executed counterpart of this
Agreement provided that the relevant party shall give the other the original
counterpart (including such signature page) as soon as reasonably practicable
thereafter.

 


EXECUTED AS A DEED by the parties on the date which first appears in this Deed.

- 26 -

--------------------------------------------------------------------------------







APPENDIX 1  
 
[TO BE PRINTED ON IEL HEADED PAPER]
 


 
Dear Lindsey
 
IOM residency and your pension arrangements
 
This letter is to confirm the position with regard to your pension arrangements
on your move to the Isle of Man (IOM).
 
As set out in your IOM service agreement and your UK service agreement you are
entitled to be a member of the pension scheme made available to you by Interface
Europe Limited (the "Company") from time to time. Presently that means you may
remain a member of the Readicut Section of the Interface Europe Pension Scheme
operated by the Company, and of which you are currently a member, as at the date
of this Letter (the "Scheme") subject to the rules of the Scheme from time to
time in force.
 
You shall continue to accrue benefits on the same basis as at present, namely as
an Executive Member of the Readicut Section, until such time as your membership
ceases in accordance with the Scheme rules.
 
For the purposes of Pensionable Service under the Scheme, the service under the
IOM service agreement and the UK service agreement shall be aggregated so that
the two periods of service shall together make up your Pensionable Service under
the Scheme, so that your Pensionable Service will be calculated on a full time
basis for the period under which you are employed pursuant to both the IOM
service agreement and the UK service agreement.
 
Your Pensionable Service under the new service agreements shall be continuous
with the Pensionable Service already accrued in the Scheme.
 
Your Pensionable Salary for the purposes of the Scheme will be calculated in
accordance with the rules of the Scheme but using as your salary the aggregate
amounts payable under both your IOM service agreement and your UK service
agreement. Your pensionable salary will be capped as at present, with only that
part of your Pensionable Salary below the 'Permitted Maximum' being taken into
account (in accordance with the Registered Pension Schemes (Modification of the
Rules of Existing Schemes) Regulations 2006, but without limitation to the
transitional period as defined in those regulations). Your salary under the UK
service agreement will count first towards your Pensionable Salary, with the
salary under the IOM service agreement added in afterwards, up to the level of
the 'Permitted Maximum' cap.
 
As part of your salary will now be paid under the IOM agreement, only that part
of your contributions to the Scheme which relates to the UK service agreement
will qualify for tax relief under the UK tax regime. You are taking your own tax
advice with regard to the relocation to the Isle of Man, and we therefore leave
you to confirm the tax position for your own personal position.
 
Your benefits from the Scheme will be paid into a single UK bank account in
Sterling, and the trustees of the Scheme will deduct any appropriate taxes or
charges in accordance with the Scheme rules and all applicable tax legislation.
 

- 27 -

--------------------------------------------------------------------------------





 
The provisions relating to the Scheme, including transfer entitlements and
preservation will continue to be governed by English law.
 
Yours sincerely
 
/s/ Simon Carlton  
 
S Carlton
 
Company Secretary
 

- 28 -

--------------------------------------------------------------------------------





 
  SCHEDULE 1
 
  STATEMENT OF TERMS AND CONDITIONS
 
(Clause 1.8)


The following information is given to supplement the information given in the
body of the Agreement and to comply with the requirements of section 1 of the
Employment Rights Act 1996:-



1.  
There are no collective agreements which directly affect the terms and
conditions of the Employment.

 

2.  
The Executive is not required to work outside the UK for a period in excess of
one month and accordingly there are no particulars in this regard relevant to
the Employment.

 




SIGNED as a Deed
(but not delivered until dated) by
Lindsey Parnell
in the presence of:-
 
Signature of witness: /s/ A. Parnell
 
Name of witness:  Alison Parnell
 
Address:  Old School House
         Laxey
         Isle of Man
        IM4 7HZ
 
Occupation:     Housewife
 
)
)
)
)
 
 
         /s/  Lindsey K. Parnell





EXECUTED as a Deed (but not delivered
until dated) by Interface Europe Ltd
acting by two Directors or a Director
and the Secretary:-
 
)
)
)
)
)
     
Director      /s/  Jan Hasselman
 
Secretary   /s/   S. Carlton 
 

  
 